Agid, C.J.
(concurring) — I agree with the logic of the majority opinion and concur in its resolution of the service issue. I write separately because, like the County, I am concerned about the ramifications of our decision. The Shorelines Hearings Board’s (SHB) loose service rule has a significant potential for abuse. While Susan Scanlan apparently knows what to do with appeal documents when she receives them, I am not at all sure every municipal employee does. The reason behind RCW 4.28.080’s very specific service requirements is to assure that the municipality, an amorphous creature at best, actually receives timely *790notice of challenges to its decisions.
An elementary and fundamental requirement of due process in any proceeding which is to be accorded finality is notice reasonably calculated, under all the circumstances, to apprise interested parties of the pendency of the action and afford them an opportunity to present their objections.[2]
Where a single designated municipal officer is the only person to receive appeal documents, there is little or no risk that they will not ensure that the attorneys responsible for responding to the appeal will get them in time to take whatever legal steps are necessary. But under the SHB’s rule, anyone who works for the municipality can be served with an appeal. There is no reason to believe that every municipal employee would know the right thing to do or that he or she would do it. In order to avoid confusion and the potential for unnecessary and clearly avoidable procedural litigation in these cases, I urge the Legislature or SHB to adopt specific rules governing service of appeal documents.

 Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314, 70 S. Ct. 652, 94 L. Ed. 865 (1950).